DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 88, 92, and 94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindee et al. (2004/0031363), hereinafter Lindee in view of Drebing et al. (2004/0139706), hereinafter Drebing and Biggs et al. (2005/0132864), hereinafter Biggs.
Regarding claim 1, Lindee teaches a food article slicing machine comprising: 
a slicing station comprising a knife blade and a knife blade drive driving the blade along a cutting path in a cutting plane; 
a food article feed apparatus comprising an upper conveyor assembly with independently driven endless conveyor belts (20, 22),  and a food article gripper (protrusions extending from the belts surface as shown as horizontal lines) connected to each conveyor belt, each food article gripper configured to engage and move a food article along a food article feed path, wherein each food article gripper is activated between a closed position, in which the food article gripper seizes a food article, and an open position, in which the food article gripper releases a food article; and 
a food loading apparatus (24, 26) having an upper surface upon which food articles are configured to be loaded, the upper surface being disposed vertically below bottom runs of the conveyor belts at least during engagement of the food article grippers with the food articles. 
See Fig. 1.
As to the food article grippers, it is known in the art that the horizontal lines on the belts (20, 22, 24, 26) represent ribs for gripping food articles.  However, to the degree the Applicant would argues that such grippers are not obvious to one skilled in the art, Drebing reference is applied to show gripping ribs 114 for gripping food articles. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to provide grippers to the slicing machine of Lindee as taught by Drebing for gripping food articles.
The modified slicing machine of Lindee does not teach “wherein each food article gripper is activated between a closed position, in which the food article gripper seizes a food article, and an open position, in which the food article gripper releases a food article”.  This limitation is broad enough to be interpreted that the upper belt and the lower belt are adjustable vertically for loading and advancing a food load.
Biggs teaches a slicing machine having an upper belt 16 and a lower belt 14 for gripping or releasing food articles by vertically adjusting the upper belt and the lower belt.  See Fig. 2. When the belts are vertically separated, the grippers are in an open position. When the belts grip the food load, the gripper are in a closed position.

Regarding claim 88, since the grippers run independent, the grippers can be programed to move food at the same rate.
Regarding claims 92 and 94, the conveyor belts with the grippers move in a plane parallel to a feed path.  See Fig. 1.
Claims 85-87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindee et al. (2004/0031363), hereinafter Lindee in view of Drebing et al. (2004/0139706), hereinafter Drebing and Bigg et al. (2005/0132864), hereinafter Bigg as applied to claim  1 above, and further in view of Mol (2005/0082147).
Regarding claim 85, the modified slicing machine of Lindee does not teaches “each independently driven endless conveyor belt is wrapped around a drive roller; said driver roller having a toothed outer diameter for engaging with the endless conveyor belt and a toothed recessed diameter for engaging with a drive belt.”
Mol teaches an endless conveyor belt wrapped around a drive roller.  The driver roller has a toothed outer diameter for engaging with the endless conveyor belt and a toothed recessed diameter for engaging with a drive belt. See Fig. 1.
 	Therefore, it would have been obvious to one skilled in the art at the time the invention was made to use the drive rollers having teeth as taught by Mol in the slicing machine of Lindee for creating friction between the conveyor belt and the drive roller for driving the conveyor belt.

	Regarding claim 87, Lindee does to teach the location of the servomotors, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the servomotors on the same side of the conveyor belts since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Claim 90 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindee et al. (2004/0031363), hereinafter Lindee in view of Drebing et al. (2004/0139706), hereinafter Drebing and Bigg et al. (2005/0132864), hereinafter Bigg as applied to claim 1 above, and further in view of JP200-288983.
The modified slicing machine of Lindee teaches the invention substantially as claimed except for the slicing machine having three conveyor belts each connected to a gripper.
JP200-288983 teaches a slicing machine having three feeding devices for feeding three food products simultaneously.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to provide the slicing machine of Lindee three conveyor belts each connected to a gripper for feeding three food products simultaneously as taught by JP200-288983.
Response to Arguments
Applicant's arguments filed on 01/21/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument with respect to Drebing, Drebing is applied to teach the ribs on the belts being used for gripping and advancing a food product. Drebing is not applied to teach “each food article gripper is activated between a closed position, in which the food article gripper seizes a food article, and an open position, in which the food article gripper releases a food article”.  The limitation of each food article gripper being activated between a closed position and an open position is taught by Biggs since Biggs teaches adjusting the upper belt and the lower belt for gripping or un-gripping a food product.  When the upper belt and the lower belt are separated, the grips acting on the food product disengage the food product and thus are considered to be in an open position.  When the upper belt and the lower belt come close together, the grips grip the food product and thus are considered to be in a closed position.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


    PNG
    media_image1.png
    1047
    1012
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHONG H NGUYEN/Examiner, Art Unit 3724